UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Big Beaver Road, Suite 200, Troy, MI, 48084, USA (Address of Principal Executive Offices) (Zip Code) 00 44 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 55,839,419 shares of common stock outstanding as of November 11, 2011. TOUCHIT TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 6. Exhibits. 11 Signature 12 EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) was incorporated in the State of Nevada as “Hotel Management Systems, Inc.”On May 7, 2010, the Company entered into a share exchange agreement, with TouchIT Technologies Koll Sti (“TouchIT Tech KS”), TouchIT Education Koll Sti (“TouchIT Ed”)(“TouchIT Ed” and together with TouchIT Tech KS, “TouchIT”), and the stockholders of TouchIT Tech KS and Touch Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The closing of the transaction (the “Closing”) took place on May 7, 2010 (the “Closing Date”), all as disclosed on Form 8-K filed by the Company with the Securities and Exchange Commission (“SEC”) on May 24, 2010.See “Recent Developments”.Subsequently, the Registrant amended its Articles of Incorporation to change its name to TouchIT Technologies, Inc., as disclosed on Form 8-K filed by the Registrant with the SEC on May 24, 2010. Unless otherwise specified or required by context, as used in this Quarterly Report on Form 10-Q, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) TouchIT Technologies, Inc., a Nevada corporation (“TouchIT”), (ii) TouchIT Tech KS and TouchIT Ed, both being wholly-owned subsidiaries of TouchIT.In this Quarterly Report on Form 10-Q, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of our common stock, $0.001 par value per share. All financial information presented is for the combined entity TouchIT, which comprises of TouchIT Tech KS and TouchIT Ed. They have not been consolidated and inter-company transactions, although not significant, do exist. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q (this “Quarterly Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward-looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward-looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. TouchIT Technologies, Inc. Financial Statements September 30, 2011 and 2010 (Unaudited) To the Board of Directors TouchIT Technologies, Inc. 100 West Big Beaver Road, Suite 200, Troy Michigan, 48084 Dear Board of Directors, I have reviewed the accompanying statements of financial position of TouchIT Technologies, Inc. as of September 30, 2011 and 2010 and the related statements of activities and statements of cash flows for the nine months then ended, and the accompanying supplementary information, which is presented only for supplementary analysis purposes, in accordance with the standards of the Public Company Accounting Oversight Board (United States) Standards. All information included is the representation of the Board of Directors of TouchIT Technologies. A review consists principally of inquiries of company personnel and analytical procedures applied to financial data. It is substantially less in scope than an examination in accordance with US Generally Accepted Accounting Principles (“US GAAP”) standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with US GAAP standards. My review was made for the purpose of expressing limited assurance that there are no material modifications that should be made to the financial statements in order for them to be in conformity with US GAAP. The information in the accompanying statements and schedules is presented only for supplementary analysis purposes. Such information has been subject to the inquiry and analytical procedures applied in the review of the basic financial statements, and I am not aware of any material medications that should be made thereto. /S/ Edward Richardson Jr. CPA Certified Public Accountant Southfield, MI November 10, 2011 F-1 Supplementary Information F-2 TouchIT Technologies, Inc. BALANCE SHEET As of September 30, 2011 ASSETS CURRENT ASSETS Cash in Bank - General Inventory Prepaid Expenses Total Current Assets PROPERTY AND EQUIPMENT Equipment Net Property and Equipment TOTAL ASSETS The footnotes are an integral part of the financial statements. F-3 TouchIT Technologies, Inc. BALANCE SHEET As of September 30, 2011 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable - Trade Total Current Liabilities LONG-TERM LIABILITIES Note Payable Total Long-Term Liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital Stock, $0.01 par value, 100,000,000 shares authorized, 55,839,419 shares issued and outstanding Retained Earnings ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY The footnotes are an integral part of the financial statements. F-4 TouchIT Technologies, Inc. INCOME STATEMENT For the 3 Months and 9 Months Ended September 30, 2011 3 Months Ended 9 Months Ended September 30, 2011 September 30, 2011 Sales Sales Delivery Income Less Returns & Allowances - - Total Sales Cost of Goods Sold Material Purchases Total Cost of Goods Sold Gross Profit Operating Expenses Marketing & Selling Expenses General & Administrative Expenses Total Operating Expenses Operating Income (Loss) ) ) Other Income (Expense) Other Income & Expenses Financial Income & Expenses - ) Other - Gain on Discontinued Operations Total Other Income (Expense) Net Income (Loss) Before Taxes ) Net Income (Loss) ) The footnotes are an integral part of the financial statements. F-5 TouchIT Technologies, Inc. STATEMENT OF RETAINED EARNINGS For the 3 Months and 9 Months Ended September 30, 2011 3 Months Ended 9 Months Ended September 30, 2011 September 30, 2011 Beginning of Period ) ) Plus: Net Income ) Less: Dividends Paid - - RETAINED EARNINGS END OF PERIOD ) ) The footnotes are an integral part of the financial statements. F-6 TouchIT Technologies, Inc. STATEMENT OF CASH FLOWS For the 3 Months and 9 Months Ended September 30, 2011 3 Months Ended 9 Months Ended September 30, 2011 September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) ) Adjustments to reconcile Net Income (Loss) to net Cash provided by (used in) operating activities: - - Losses (Gains) on sales of Fixed Assets: - - Decrease (increase) in Operating Assets: - - Accounts Receivable Inventory Other Increase (Decrease) in Operating Liabilities: - - Accounts Payable Accrued Liabilities Total Adjustments Net Cash Provided by (Used in) Investing Activities CASH FLOWS FROM INVESTING ACTIVITIES Capital Expenditures - ) Disposition of Fixed Assets Proceeds From Sale of Fixed Assets - - Net Cash Provided By (Used In) Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Notes Payable Borrowings Notes Payable Repayments ) ) Proceeds from Sale of Stock - - Net Cash Provided By (Used In) Financing Activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD The footnotes are an integral part of the financial statements. F-7 TOUCHIT TECHNOLOGIES, INC STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY FOR THE PERIOD ENDED SEPTEMBER 30, 2011 Common Stock Preferred Stock Retained Earnings Total Shareholders Equity Shares Amount Shares Amount Amount Amount Balance at January 1, 2011 $ - $
